DeCourcy, J.
The only question involved in the petitioner’s requests and in the ruling of the court is, what is the boundary line between the respondents’ lot on the south and the adjoining land of the petitioner?
In its usual signification "the beach,” in grants of lands bounded upon tidal waters, means the space between ordinary high and low water mark, or the space over which the tide usually ebbs and flows. Unless terms occur in the deed indicating a different intent, a conveyance of land describing the beach as its boundary does not include the beach, but extends to the line of mean high water mark. Niles v. Patch, 13 Gray, 254, 257. Haskell v. Friend, 196 Mass. 198. Any doubt as to whether the original owner Andrews intended his conveyance to extend to the sea side of the beach, that is to low water mark, was removed by making the southerly boundary line the "upper edge of the beach,” and by expressly providing that" no part of the beach is hereby conveyed.” *475On the other hand the shore above high water mark was included in the deeds through which the respondents acquire their title. The fact that this upland is covered by the heavy spring tides does not make it a part of the beach within the fixed and definite meaning of that word in the deeds. If the respondents’ predecessor in title intended to make the grass grown bank the southerly bound of the land conveyed, presumably he would have so stated in the deed.

Exceptions overruled.